Case: 21-40115     Document: 00515984523         Page: 1     Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 18, 2021
                                  No. 21-40115                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rene Olivarez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:12-CR-391-2


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Rene Olivarez, federal prisoner # 15060-379, pleaded guilty to
   conspiracy to possess with the intent to distribute more than 500 grams of
   cocaine. The district court sentenced him to 188 months of imprisonment
   and five years of supervised release. He now appeals the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40115      Document: 00515984523          Page: 2   Date Filed: 08/18/2021




                                    No. 21-40115


   denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release,
   contending that the district court failed to address or acknowledge his
   evidence that his latent Hepatitis C infection creates a risk of severe illness
   due to COVID-19 and constitutes an extraordinary and compelling reason for
   compassionate release. He further argues that his efforts at rehabilitation
   while in prison warranted early release under the sentencing factors of 18
   U.S.C. § 3553(a).
          Section 3582(c)(1)(A)(i) allows a district court to modify a
   defendant’s sentence if, after considering any relevant § 3553(a) factors, it
   finds that “extraordinary and compelling reasons warrant such a reduction”
   and “a reduction is consistent with applicable policy statements issued by the
   Sentencing Commission.”        § 3582(c)(1)(A)(i).   We review the district
   court’s denial of such a motion for abuse of discretion, giving deference to
   the district court’s application of the § 3553(a) sentencing factors. United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          Olivarez has not shown that the district court clearly erred when it
   determined that Olivarez’s medical condition was not an extraordinary and
   compelling circumstance warranting a reduction in sentence and that, even if
   Olivarez’s medical conditions constituted an extraordinary and compelling
   circumstance, a sentence reduction was nevertheless unwarranted based on
   a balancing of the § 3553(a) factors. The district court considered the
   arguments advanced by Olivarez and nevertheless found that Olivarez’s
   criminal history weighed against an early release. Olivarez’s disagreement
   with how the district court balanced the § 3553(a) factors is insufficient to
   establish an abuse of discretion and “is not a sufficient ground for reversal.”
   Chambliss, 948 F.3d at 694.
          Accordingly, the judgment of the district court is AFFIRMED.




                                         2